IN THE COURT OF APPEALS
                  THIRD DISTRICT OF TEXAS, AUSTIN                  RECEIVED

TROY DANIEL THOELE,               §                                 JA;1 0 4 20i]
    Appellant-Plaintiff,          §
                                  X                            \ THIRD CODRT OF APPEALS
                                  ^ ^                      \ _JEFFRFyD KVIE
V.                                § COA No. 03-17-00458-CV          —
                                  §
GREG ABBOTT, et. al.,             §
    Appellees-Defendants.         §
                                                                    January 4, 2018
           APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME



     COMES NOW, Troy Daniel Thoele, Appellant, pro se, and files

this his first motion for extension of time to file his Appellant

Brief.   In support of this motion. Appellant would show the following:


                                  I.



The Reporter's Record in this cause was filed on December 16,

2017.    Accordingly, Appellant's Brief is due on January 16, 2017,

30 days later.   Plaintiff-Appellant requests the court extend
this deadline for an additional 30 days for the following reasons:

1)   This Honorable Court granted Appellant's motion for the record

on appeal on December 21, 2017.       The same day, the court sent
the record.    However, the record was delivered to Appellant by

the Huntsville Unit on December 26, 2017, having already lost

10 days of the 30 day allotment.

2) Appellant is a pro se inmate litigant, untrained in law.

While the State has a vast arsenal of resources at its disposal.

Appellant does not.    The State of Texas, through the Texas Department
of Criminal Justice, makes the prison law library difficult to

use, most notably lacking the electronic resources the Appellees




                             Page 1 of 2
have at their disposal.

   Appellant has not previously requested an extension of time.


                          Prayer for Relief


   WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

this Honorable Court grant a 30 day extension for filing the

Appellant's Brief, with the new deadline being Febrary 16, 2017.

                                 Resp.^fi^fully submitted,


                                  Tro^.,,^oele,
                                  Appellant-Plaintiff, pro se


                    Inmate's Unsworn Declaration



   "My name is Troy Daniel Thoele, my birthdate is August 22,
1971, and my inmate identification number, if any, is 1784662.
I am presently incarcerated in the Huntsville Unit, City of Huntsville,
Walker County, 77340. I verify and declare under penalty of
perjury that the foregoing is true and correct.
    Executed this, the 2nd day of January, 2018.



                                  DeciL&taut



Troy Thoele #1784662
Huntsville Unit
815 12th Street
Huntsville, TX    77340




                             Page 2 of 2
                          Certificate of Service


    I hereby certify that a true and correct copy of Appellant's
First Motion for Extension of Time was sent to:

    Demitri Anastasiadis
    Law Enforcement Defense Division
    Texas Attorney General's Office
    P. 0. Box 12548
    Austin, TX    78711

via U.S.P.S. First Class Mail, postage prepaid.
    Executed this, the 2nd day of January, 2018.



                                    T^oy^hoele,
                                    Appellant, pro se


Troy Thoele #1784662
Huntsville Unit
815 12th Street
Huntsville, TX    77340




                               Page 1 of 1
Troy Thoele #1784662
Huntsville Unit
815 12th Street
Huntsville, TX    77340
                                                   r^ECEIVED's
Jeffrey D. Kyle, Clerk                                     0/ m
Third Court of Appeals
P. 0. Box 12547                                     THIRDCCl'STOFA^FEA'S/
                                                   V_JrrREYD_„V,E ^
Austin, TX    78711-2547

January 2, 2018

RE: Thoele v. Abbott, et. al., COA Number 03-17-00458-CV


Mr. Kyle:

Enclosed please find my first motion for extension of time, asking
the court to extend the January 16th deadline for my appeal to
February 16, 2018. Please file and bring to the attention of
the Court.

Sincerely,


Tr iv^hoele


enclosures
Troy Thoele #176'+&62
Huntsville Unit
815 12th Street
Huntsville, TX    77340
                                                    /RECEIVElT' ■
                          Jeffrey D. Kyle, Clerk
                          Third Court of Appeals       ja;j 0 4 m           i
                          P. 0. Box 12547               ■uCO>.fJi,FAPr'EALS J
                                                     THIRD CO
                          Austin, TX   78711-2547
hEGAL - CONFIDENTIAL      •7871 1-25^*747